 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFTON HUTCHINS, JR.,                             No. 1:15-cv-01537-DAD-JDP (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND GRANTING IN
14    BILL LOCKYER, et al.,                              PART DEFENDANT JOHAL’S MOTION
                                                         FOR SUMMARY JUDGMENT
15                       Defendants.
                                                         (Doc. Nos. 41, 53)
16

17          Plaintiff Clifton Hutchins. Jr. is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 6, 2018, defendant A. Johal moved for summary judgment under Federal Rule

21   of Civil Procedure 56, arguing that plaintiff failed to exhaust his administrative remedies prior to

22   filing suit as required. (Doc. No. 41.) On April 15, 2019, the assigned magistrate judge issued

23   findings and recommendations, recommending that defendant Johal’s motion for summary

24   judgment be granted in part and denied in part after finding that plaintiff had failed to exhaust his

25   administrative remedies concerning his First Amendment retaliation claim but had exhausted

26   those administrative remedies with respect to his Eighth Amendment medical indifference claim.

27   (Doc. No. 53.) The findings and recommendations were served on the parties and contained

28   notice that any objections thereto were to be filed within fourteen days after service. (Id. at 8.)
                                                        1
 1   On April 19, 2019, defendant Johal filed a notice of non-opposition, stating that she did not object

 2   to the magistrate judge’s findings and recommendations. (Doc. No. 54.) No objections have

 3   been filed by plaintiff and the time for doing so has now passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   court finds the findings and recommendations to be supported by the record and proper analysis.

 7          Accordingly:

 8          1. The findings and recommendations issued on April 15, 2019 (Doc. No. 53) are

 9               adopted in full;

10          2. Defendant Johal’s motion for summary judgment (Doc. No. 41) is granted in part and

11               denied in part without prejudice;

12                  a. Summary judgment is granted in favor of defendant as to plaintiff’s First

13                      Amendment retaliation claim due to plaintiff’s failure to exhaust his

14                      administrative remedies prior to filing suit;

15                  b. Summary judgment is denied as to plaintiff’s Eighth Amendment indifference

16                      to serious medical needs claim; and

17          3. This case is referred back to the assigned magistrate judge for further proceedings.

18   IT IS SO ORDERED.
19
        Dated:     June 4, 2019
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
